Title: From George Washington to Stephen Bloomer Balch, 30 October 1784
From: Washington, George
To: Balch, Stephen Bloomer

 

Sir,
[Mount Vernon] 30th Octr 1784.

If you will now, or at any other time, furnish me with an account of the expences which have been incurred for schooling, boarding & clothing of my Nephews, I will transmit you the money. Such of the latter as are proper for them, I hope will be obtained on the best terms, as the cost of them shall be regularly paid.
I think it would be very proper to have them taught the French language & such parts of the Mathematics as will bring them acquainted with practical Surveying, which is useful to every man who has landed property. As they are fatherless & motherless children, I commit them to your benevolent care & protection. I am Sir &c.

G: Washington

